Case 18-33678-sgj11 Doc 416 Filed 01/02/20                    Entered 01/02/20 08:14:01              Page 1 of 3



Mark H. Ralston
State Bar No. 16489460
Fishman Jackson Ronquillo PLLC
Three Galleria Tower
13155 Noel Road, Suite 700
Dallas, TX 75240
Telephone: (972) 419-5544
Facsimile: (972) 419-5500
E-mail: mralston@fjrpllc.com

Counsel for Province, Inc.,
Plan Administrator

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                §                CASE NO 18-33678
                                                      §
TACO BUENO RESTAURANTS,                               §                Chapter 11
 INC., et al.,                                        §
                                                      §                (Jointly Administered)
         Debtors.1                                    §
                                                      §

                                 MOTION FOR SETTING AND
                              REQUEST FOR EXPEDITED HEARING

         Province, Inc., in its capacity as Plan Administrator (the “Plan Administrator”),

requests that a hearing be set on its Motion to Amend Approved Claims Report and Authorize

Related Distributions [Doc 415] (the “Motion”) on an emergency basis. For cause, the Plan

Administrator would show as follows:2

         1.       By the Motion, the Plan Administrator seeks this Court’s approval of the Revised

Claims Schedule, which provides for certain revisions to be made to the Approved Claims



1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P. (6189); Taco
Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent, Inc. (3347); and TB
Kansas LLC (6158).

2
   All capitalized terms not otherwise defined herein shall have the same meaning as defined, either directly or by
reference, in the Motion.
MOTION FOR SETTING AND REQUEST FOR EXPEDITED HEARING                                                Page 1
5473815.1 FJR 16065.20
Case 18-33678-sgj11 Doc 416 Filed 01/02/20            Entered 01/02/20 08:14:01           Page 2 of 3



Schedule. Those revisions are necessary to address, among other things, certain unintended

omissions from the Approved Claims Schedule.

        2.      Hearing on an emergency basis is warranted because the requested changes to the

Approved Claims Schedule are minimal in nature, are not controversial or otherwise likely to be

contested, and will accelerate distributions to to holders of allowed Opt-In Claims.

        3.      As indicated in the Certificate of Conference below, the trial attorney for the

Office of the United States Trustee assigned to this case has informed the undersigned counsel

that the Office of the United States Trustee does not oppose the requested emergency setting.

        4.      The Plan Administrator shall provide notice to parties of any emergency hearing

scheduled by this Court by notice filed with the Court Management/Electronic Case Files

system. Such notice should be sufficient because service will be immediately effectuated on the

Office of the United States Trustee and all creditors that have appeared in this case.

Dated: the 2nd day of January 2020.

                                                      Respectfully submitted,

                                                      FISHMAN JACKSON RONQUILLO PLLC

                                                       /s/ Mark H. Ralston
                                                      Mark H. Ralston
                                                      State Bar No. 16489460
                                                      Fishman Jackson Ronquillo PLLC
                                                      Three Galleria Tower
                                                      13155 Noel Road, Suite 700
                                                      Dallas, TX 75240
                                                      Telephone: (972) 419-5544
                                                      Facsimile: (972) 419-5500
                                                      E-mail: mralston@fjrpllc.com

                                                      COUNSEL FOR PROVINCE, INC.,
                                                      PLAN ADMINISTRATOR




MOTION FOR SETTING AND REQUEST FOR EXPEDITED HEARING                                     Page 2
5473815.1 FJR 16065.20
Case 18-33678-sgj11 Doc 416 Filed 01/02/20         Entered 01/02/20 08:14:01       Page 3 of 3



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on December 31, 2019, Stephen McKitt, trial attorney for the Office
of the United States Trustee, communicated to me that his office did not oppose the relief
requested herein.

                                                            /s/ Mark H. Ralston
                                                           Mark H. Ralston




                               CERTIFICATE OF SERVICE

      This is to certify that the undersigned caused a true and correct copy of the foregoing
document to be served on all persons receiving electronic notice of filings in this case through
the ECF system, on this, the 2nd day of January 2020.

                                                    /s/ Mark H. Ralston
                                                   Mark H. Ralston




MOTION FOR SETTING AND REQUEST FOR EXPEDITED HEARING                              Page 3
5473815.1 FJR 16065.20
